DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 12 are objected to because of the following informalities:
Claim 9, line 9 reads “handle opening the upper” it should read --handle opening of the upper--.
Claim 9, line 10 reads “the of the second” it should read --the second--.
Claim 12, line 4 reads “portion; and a” it should read --portion; and--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent App. Pub. No. 2020/0008990) in view of Epstein (U.S. Patent No. 6,378,883).
Regarding claim 1, Harrison teaches: A multifunctional mobility device (Harrison: Abstract), comprising: a frame (Harrison: Figs. 1-2, elements 2-3; front and rear chassis) that is configurable between a plurality of modes (Harrison para. 36) corresponding to at least a power wheelchair mode (Harrison Fig. 8), a power scooter mode (Harrison: Fig. 15), and a power walker mode (Harrison: Fig. 4); 
a plurality of motorized wheels (Harrison Fig. 1, element 4, 6; rear wheel, in-hub motor) mounted to the frame (Harrison: para. 247);
However, Harrison does not teach:
handles pivotally coupled to the frame and communicatively coupled to the plurality of motorized wheels such that pivoting the handles operates the plurality of motorized wheels, wherein each handle is independently pivotable to independently drive rotation of a motorized wheel of the plurality of motorized wheels.
However, in the same field of endeavor, Epstein teaches:
handles (Epstein: Figs. 1, 4, element 46; power switch) pivotally coupled to the frame (Epstein: Fig. 1, element 40; hand controls; Examiner note: the power switched are connected to the frame via and the through the hand controls 40) and communicatively coupled to the plurality of motorized wheels such that pivoting the handles operates the plurality of motorized wheels (Epstein: col. 3, lines 17-27), wherein each handle is independently pivotable to independently drive rotation of a motorized wheel of the plurality of motorized wheels (Epstein: col. 5, lines 8-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed by Harrison with the drive control arrangement disclosed by Epstein. One of ordinary skill in the art would have been motivated to make this modification in order to provide a combination mobility vehicle which can easily be powered by hand controls  and can be steered in almost infinitely variable patterns (Epstein: col. 1, lines 30-35).
Regarding claim 2, Harrison teaches: wherein: the plurality of motorized wheels comprises: 
a first motorized wheel (Harrison: Fig. 1, elements 4, 6; rear wheel, in-hub motor) coupled to a first side of the frame (Harrison: Fig. 1, element 3; rear frame); and 
a second motorized wheel (Harrison: Fig. 1, elements 4, 6; rear wheel, in-hub motor) coupled to a second side of the frame (Harrison: Fig. 1, element 3; rear frame); 
However, Harrison does not teach:
the handles comprise: 
a first handle associated with controlling motion of the first motorized wheel (Harrison: Fig. 1, element 6; ); and 
a second handle associated with controlling motion of the second motorized wheel.
However, in the same field of endeavor, Epstein teaches: 
a first handle (Epstein: Fig. 1, element 46; power switch) associated with controlling motion (Epstein: col. 5, lines 8-15) of the first motorized wheel (Epstein: Fig. 1, element 21 motor); and 
a second handle (Epstein: Fig. 1, element 46; power switch) associated with controlling motion (Epstein: col. 5, lines 8-15) of the second motorized wheel (Epstein: Fig. 1, element 21; motor).
Regarding claim 3, Harrison teaches: wherein: the frame comprises a first wheeled leg member and a second wheeled leg member (Harrison: Fig, 4, elements 3, 9; rear chassis member; upper chassis member; Examiner note: the same numbers are used in the figure to represent each of the first and second sides of the chassis) each comprising: 
an upper leg portion (Harrison: Fig. 4, element 9; upper chassis); and
a lower leg portion (Harrison: Fig. 4, element 3; rear chassis) pivotally coupled to the upper leg portion (Harrison: para. 253, lines 1-6);
However, Harrison does not teach:
the first handle is coupled to the upper leg portion of the first wheeled leg member; and 
the second handle is coupled to the upper leg portion of the of the second wheeled leg member.
	However, in the same field of endeavor, Epstein teaches:
the first handle (Epstein: Fig. 1, element 46; power switch) is coupled to (Epstein: Fig. 1, element 40; hand controls; Examiner note: the power switched are connected to the frame via and the through the hand controls 40) the upper leg portion (Epstein: Fig. 1, elements 14, 18; rolling leg; control arm) of the first wheeled leg member (Epstein: Fig. 1, element 11; A-frames); and 
the second handle (Epstein: Fig. 1, element 46; power switch) is coupled to (Epstein: Fig. 1, element 40; hand controls; Examiner note: the power switched are connected to the frame via and the through the hand controls 40) the upper leg portion (Epstein: Fig. 1, elements 14, 18; rolling leg; control arm) of the of the second wheeled leg member (Epstein: Fig. 1, element 11; A-frames).
Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./            Examiner, Art Unit 3611                                                                                                                                                                                            
/KEVIN HURLEY/            Primary Examiner, Art Unit 3611